DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on February 16, 2021 has been fully considered. The amendment to instant claims 28, 32-34, 39, 41-44, 45, and addition of new claims 48-49 are acknowledged. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.  Claims 46, 48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46, which is dependent on claim 45, refers to the organic soluble wax. However, since an organic solvent soluble wax is cited in claim 45 as being alternatively used, and there is no positive recitation of said wax being present, there is lack of antecedent basis for claim 46.
Claim 48 recites the composition comprising one or more agents, wherein the one or more agents comprise: the cross-linked polyacrylic acid, the polyamide, the cross-linked carboxymethylcellulose, the cross-linked polyvinyl alcohol; or a derivative of the cross-linked polyacrylic acid, the polyamide, the cross-linked carboxymethylcellulose, or the cross-linked polyvinyl.  However, in view of the prepositions “the” present in said limitation, there is lack of antecedent basis for said limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  Claim(s) 28, 32-34, 39, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Urso et al (US 2006/0291682).

6. Urso et al discloses a hearing device to be inserted in an ear canal, comprising a dome-shaped sealing retainer, or “seal”,  configured to fit in the ear canal ([0013], [0048]), wherein the sealing retainer/seal is made of elastomeric foam comprising polyurethane or silicone ([0013], [0062], also as to instant claim 39), wherein all or portion of the seal is having a coating permeable to water vapor transmission and comprising polytetrafluoroethylene (PTFE) ([0062]-[0064]). The coating/barrier allows water vapor (due to sweat) to diffuse to the lateral side (i.e. out of the ear, see Fig. 3) and reducing accumulated moisture levels within the ear ([0065]).
The water vapor transmission of the retainer/seal is at least 0.0010 g/hour/cm2 (at least 10 g/m2/hour) ([0066]).

7. Thus, Urso et al discloses a hearing device to be inserted into the ear (corresponding to “earpiece” of instant claims) comprising dome-shaped sealing retainer, or “seal”, configured to fit into an the ear canal (corresponding to the “a tip” of instant claims) comprising elastomeric foam (corresponding to “elastomers having pores” of instant claims), and the seal further comprising PTFE coating allowing water vapor (due to sweat) to diffuse to out of the ear.
8.  Though Urso et al does not explicitly recite the water vapor permeable coating being located “behind” the seal, since the water vapor/sweat permeable coating is specified as covering all of the seal ([0062]), therefore, said coating will intrinsically and necessarily Urso et al that “all or a portion” of the seal can comprise the water vapor transmitting coating ([0062]), it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific location and size of said water vapor transmitting coating, so to ensure the proper diffusion of the sweat out of the ear as well.

9.  Though Urso et al does not explicitly recite the water permeability of the elastomeric composition being more than 20 g/hr/m2, or more than 50 g/hr/m2 or more than 500 g/hr/m2, as required by instant claims 32-34, since the seal of Urso et al is made from the same foamed, i.e. porous, elastomers including polyurethane and silicone, as claimed in instant invention, therefore, the foamed/porous elastomers including polyurethane and silicone, used for making the seal of Urso et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise  water permeability more than 20 g/hr/m2, or more than 50 g/hr/m2 or more than 500 g/hr/m2 and 
would intrinsically and necessarily allow for, at least partial,  flow of water vapor out of user’s ears as well as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

10.  Though Urso et al does not explicitly recite how the pores in the elastomeric foam are prepared, the limitation of “pores are prepared by mixing 10-40%wt of an inorganic additive or extractable agent” is a product-by-process limitation.
Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

11.  Claim(s) 28, 32-34, 39, 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Urso et al (US 2006/0291682) in view of Liu et al (US 9,138,309) and Boutle (US 4,157,424).

12. The discussion with respect to Urso et al (US 2006/0291682) set forth in paragraphs 5-9 above, is incorporated here by reference.

13. Though Urso et al discloses the elastomer used for making the seal being a foam ([0062]), Urso et al does not recite the pores in the foam being prepared by mixing 10-

14.  However, 
1)  Liu et al discloses porous materials prepared by adding porogens soluble in water and in organic solvents, including sodium chloride, water-soluble sugar or waxes like paraffin,  to silicone-based elastomer (col. 6, lines 8-30; col. 26, lines 13-36, as to instant claims 42-46), treating the elastomer-porogen mixture to allow fusing of the porogens to form porogen scaffold and curing the elastomer, and further removing the porogen scaffold, wherein the removal of the porogen scaffold results in a porous material (col. 25, lines 55-60; col. 42, lines 38-45).
2) Boutle discloses porous materials produced by adding microscopical removable water-soluble particular filler, like sodium chloride or sugar (col. 3, lines 1-7, as to instant claims 42-45) to polymeric material (col. 1, lines 52-60), followed by leaching out the microscopical particles of the removable filler to leave the polymer in microporous form, wherein the proportion of the removable filler to the polymer is 0.5 parts per 1 part of the polymer (i.e. 33.3%wt of the removable filler).

15. Since the method for forming porous material by adding removable material such as sodium chloride or sugar, to polymers, including elastomers, followed by removing of said removable material is taught in the prior art, as shown by Liu et al and Boutle, therefore, it would have been obvious to a one of ordinary skill in the art to apply, or Liu et al and Boutle to form the porous/foam material of Urso et al as well, thereby arriving at the present invention.
The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

16.  Claim(s) 28, 32-34, 39, 41, 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Urso et al (US 2006/0291682) in view of Burdinski et al (US 2014/0134416) and Woller (US 2004/0175344), as evidenced by Wang et al (US 6,011,196) and Mukaida et al (US 5,676,660).

17. The discussion with respect to Urso et al (US 2006/0291682) set forth in paragraphs 5-9 above, is incorporated here by reference.

18. Urso et al does not disclose the elastomeric foam used for making the seal further comprising 10-40%wt of a cross-linked polyacrylic acid, such as polyacrylic acid cross-linked with allyl pentaerythritol.

19. However,
1) Burdinski et al discloses an in-ear head set (ear clip) for ear phones, audio systems, or hearing aids, i.e. skin/ear contact material of headset ([0123]) made from a composition comprising a combination of ([0113]): a hydrophobic base material and a hydrophilic silicone-based rubber material based on dialkylsiloxane repeating units ([0050]-[0053]), wherein the hydrophilic silicone takes the moisture up from the ear during strong movements and sweating  ([0123], [0124], [0113]), wherein the hydrophobic material comprises silicone rubbers, natural rubbers, butadiene-based rubbers and/or acrylate rubbers ([0113], [0136], [0138]), wherein the composition is capable of taking in/ diffusing the moisture away from the moist surface, i.e. at least partially water permeable. The composition may be in the form of a foam ([0039], Burdinski et al is to make highly water permeable composition capable of taking in moisture, i.e. sweat, when applied to different in-ear or external ear pieces.

2) Woller discloses a silicone-based moisture-absorbing matrix comprising silicone, specifically polydimethyl-siloxanes ([0108], [0270]), a gelling agent and further permeation-promoting constituents (Abstract, [0016]-[0020], [0138]), wherein the gelling agents are used in amount of 20-40%wt ([0020]) and comprise carboxymethylcellulose ([0044]) or copolymers of acrylic acid with C10-30 alkyl acrylates crosslinked with allyl ether of sucrose or an allyl ether of pentaerythritol ([0062]-[0066], as to instant claims 48-49).

20. Since all of Urso et al, Burdinski et al  and Woller are related to moisture permeable elastomeric compositions, and thereby belong to the same field of endeavor, wherein Urso et al and Burdinski et al  are related to the use of said compositions for removing moisture/sweat from ears while wearing earpieces, Burdinski et al   teaches the use of the combination of elastomers with hydrophilic agents to improve diffusing of moisture from the ear and Woller teaches addition of gelling agents such as copolymers of acrylic acid with C10-30 alkyl acrylates crosslinked with allyl ether of Urso et al, Burdinski et al  and Woller, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include the additional gelling agents like copolymers of acrylic acid with C10-30 alkyl acrylates crosslinked with allyl ether of sucrose or an allyl ether of pentaerythritol , optionally with permeation promoting agents, to the elastomeric foam composition used for making the seal of Urso et al, as taught by Burdinski et al  and Woller, so to further improve moisture permeability of said composition, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  
The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

21. Since i) the composition for making the seal in the hearing device of Urso et al in view of Burdinski et al and Woller is the same as that claimed in instant invention, i.e. comprises a foam of a combination of elastomers and copolymers of acrylic acid with C10-30 alkyl acrylates crosslinked with allyl ether of sucrose or an allyl ether of pentaerythritol, 
ii) as evidenced by Wang et al, the materials based on the cross-linked polyacrylic acids comprise not only absorbent properties, but high water permeability as well (Abstract, col. 4, lines 11-19, col. 7, lines 1-38 of Wang et al); 
iii) as evidenced by Muraida et al, the  products comprising cross-linked copolymers of starch-acrylic acid or cross-linked polyacrylic acid as the absorbent layer, further show excellent permeability and diffusibility of the absorbed liquid, as well (Abstract, col. 1, lines 9-12; col. 3, lines 18-30 of Muraida et al); 
 cross-linked polyacrylic acids are specifically cited in instant specification as the agents responsible for allowing water vapor to flow out and dissipate from inside the ears ([0024], [0026] of instant specification),
therefore, based on the evidence provided by Wang et al and Muraida et al, it would have been reasonable to expect that the composition used for making the  seal of Urso et al in view of Burdinski et al and Woller would have excellent permeability and diffusibility of the water/sweat absorbed from inside the ears, such as water permeability of greater than about 20 g/hr.m2, or greater than 50, 100, 500 g/hr.m2, as well and would intrinsically and necessarily allow for, at least partial,  flow of water vapor out of user’s ears as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.


22.  Claim(s) 28, 32-34, 39, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Burdinski et al (US 2014/0134416) in view of Urso et al (US 2006/0291682).

23.  Burdinski et al discloses an in-ear head set (ear clip) for ear phones, audio systems, ear plugs or hearing aids, i.e. skin/ear contact material of headset ([0123], [0114]) made from a composition comprising a combination of ([0113]): a hydrophobic 

24.  The hydrophilic material is defined by Burdinski et al as material allowing intake or diffusion of water ([137]). The hydrophilic material of the composition allows for diffusion of moisture away from the moist surface, wherein the moist surface is a skin of a human being ([0113]). Thus, the hydrophilic component of the composition of Burdinski et al allows not only intake but diffusion, i.e. at least partial flowing through, of water/moisture away from the human skin as well.

25.  Thus, the composition used for making in-ear pieces comprises a combination of rubbers, i.e. elastomers, including hydrophilic silicone-based rubber ([0050]) and further hydrophilic material ([0072]), wherein the purpose of the composition of Burdinski et al is to make highly water permeable composition capable of taking in moisture, i.e. sweat, when applied to different in-ear pieces. Since the in-ear pieces of Burdinski et al are intended to be inserted into human’s ear, said in-ear pieces will intrinsically and 
It is further noted that Burdinski et al discloses the ear plugs being made of the hydrophilic elastomeric composition, or a coating of said hydrophilic rubbery composition maybe made over the non-hydrophilic part of the ear plug ([0115]). 
Thus, based on the teachings of Burdinski et al  that the hydrophilic rubbery composition maybe used both to form the ear plugs, i.e. in-ear pieces, and as a coating on the ear plugs, i.e. to form the earpieces and as a coating on the earpieces,  it would have been obvious to a one of ordinary skill in the art to use the hydrophilic rubbery composition of Burdinski et al both ways: to prepare at least the tip portion of the earpieces from said hydrophilic rubbery composition and further to form additional coating on said tip, so to further facilitate moisture uptake from the ear, wherein the earpieces maybe earplugs or earphones, as taught by Burdinski et al, as well, thereby arriving at the present invention.

26.  Though Burdinski et al does not explicitly recite the in-ear piece, such as hearing device, further comprising a layer of hydrophilic or hydroscopic material like PTFE disposed behind the tip portion,
Urso et al discloses a hearing device to be inserted in an ear canal, comprising a dome-shaped sealing retainer, or “seal”,  configured to fit in the ear canal ([0013], [0048]), wherein the sealing retainer/seal is made of elastomeric foam comprising polyurethane or silicone ([0013], [0062], also as to instant claim 39), wherein all or 
The water vapor transmission of the retainer/seal is at least 0.0010 g/hour/cm2 (at least 10 g/m2/hour) ([0066]).
Thus, Urso et al discloses a hearing device to be inserted into the ear (corresponding to “earpiece” of instant claims) comprising dome-shaped sealing retainer, or “seal”, configured to fit into an the ear canal (corresponding to the “a tip” of instant claims) comprising elastomeric foam (corresponding to “elastomers having pores” of instant claims), and the seal further comprising PTFE coating allowing water vapor (due to sweat) to diffuse to out of the ear.
Though Urso et al does not explicitly recite the water vapor permeable coating being located “behind” the seal, since the water vapor/sweat permeable coating is specified as covering all of the seal ([0062]), therefore, said coating will intrinsically and necessarily be located, at least partially, “behind” the seal as well, wherein the specific location of “behind” the seal will intrinsically and necessarily depend on the specific structure of the seal as well. Further, based on the teachings of Urso et al that “all or a portion” of the seal can comprise the water vapor transmitting coating ([0062]), it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific location and size of said water vapor transmitting coating, so to ensure the proper diffusion of the sweat out of the ear as well.
Burdinski et al and Urso et al are related to in-ear pieces comprising tip/seal portions made of elastomeric foam, comprising features aiming at removing moisture/sweat from person’s ear, and thereby belong to the same filed of endeavor, wherein Urso et al teaches the seal/tip further having a PTFE coating covering all or portions of the seal/tip to further promote diffusing the moisture out of the ear and reducing accumulated moisture levels within the seal ([0065]), therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Burdinski et al and Urso et al and to include, or obvious to try to include, a PTFE coating on the tip/seal of the in-ear piece of Burdinski et al, so to further promote diffusing the moisture out of the ear and reducing accumulated moisture levels in the ear while wearing the in-ear piece of Burdinski et al, as taught by Urso et al as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific size and location of the water permeable coating on the 
in-ear piece of Burdinski et al in view of Urso et al, such as placing said coating behind the tip portion as well, so to further improve moisture/sweat diffusion out of the ear as well, thereby arriving at the present invention.
The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

28.  Though Burdinski et al does not explicitly recite the composition having water permeability of greater than about 20 g/hr.m2 and the composition allowing for flow of water vapor out of user’s ears, since the composition of Burdinski et al in view of Urso et al comprises the same components, i.e. silicone elastomers, as claimed in instant invention, and is capable of diffusing the moisture away from the moist surface, therefore, the composition of Burdinski et al in view of Urso et al will intrinsically and 2, or greater than 50, 100, 500 g/hr.m2, as well, and would intrinsically and necessarily allow for, at least partial,  flow of water vapor out of user’s ears as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

29.  Though Burdinski et al in view of Urso et al do not explicitly recite how the pores in the elastomeric foam are prepared, the limitation of “pores are prepared by mixing 10-40%wt of an inorganic additive or extractable agent” is a product-by-process limitation.
Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).
	
30.  Claim(s) 28, 32-34, 39, 41, 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Burdinski et al (US 2014/0134416) in view of Urso et al (US Woller (US 2004/0175344), as evidenced by Wang et al (US 6,011,196) and Mukaida et al (US 5,676,660).

31. The discussion with respect to Burdinski et al (US 2014/0134416) in view of Urso et al (US 2006/0291682) set forth in paragraphs 22-29 is incorporated here by reference.

32.  Though Burdinski et al in view of Urso et al disclose the composition comprising additional hydrophilic material, Burdinski et al in view of Urso et al  do not explicitly recite the additional hydrophilic material being copolymers of polyacrylic acid cross-linked with allyl ether of sucrose or an allyl ether of pentaerythritol used in amount of 20-40%wt.

33. However, Woller discloses a silicone-based moisture-absorbing matrix comprising silicone, specifically polydimethyl-siloxanes from Dow Corning ([0108], [0270]), a gelling agent and further permeation-promoting constituents (Abstract, [0016]-[0020], [0138]), wherein the gelling agents are used in amount of 20-40%wt ([0020]) and comprise carboxymethylcellulose ([0044]) or copolymers of acrylic acid with C10-30 alkyl acrylates crosslinked with allyl ether of sucrose or an allyl ether of pentaerythritol ([0062]-[0066]), specifically commercially available under a trademark Carbopol ([0064]), wherein the high water absorption capacity has been achieved by incorporating polyacrylic acid gelling agents ([0273]).

Burdinski et al in view of Urso et al  and Woller are related to highly water permeable-absorptive compositions based on polysilicone further mixed with additional hydrophilic agents, and thereby belong to the same field of endeavor, wherein Woller teaches the composition comprising cross-linked polyacrylic acids such as Carbopol series used as the hydrophilic agents in combination with polysilicone and further permeation-promoting constituents and providing high water absorption capacity, therefore, based on the combined teachings of  Burdinski et al in view of Urso et al  and Woller, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, the cross-linked polyacrylic acids such as Carbopol series and further permeation-promoting constituents as the additional hydrophilic agents in the composition and ear-pieces/acoustical devices of Burdinski et al in view of Urso et al  in the amounts as cited by Burdinski et al, or to combine, at least partially, the composition of Woller  with the composition of Burdinski et al in view of Urso et al , so to further improve water permeability of the composition and in-ear pieces of Burdinski et al in view of Urso et al  as well, as taught by Woller , and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

35. Though Burdinski et al does not explicitly recite the composition having water permeability of greater than about 20 g/hr.m2 and the composition allowing for flow of water vapor out of user’s ears, since the composition of Burdinski et al in view of Urso et al  and Woller comprises the combination of the same components, i.e. silicone elastomers and the same hydrophilic agents including cross-linked polyacrylic acids, as claimed in instant invention, and is capable of diffusing the moisture away from the moist surface, therefore, the composition of Burdinski et al in view of Urso et al  and Woller will intrinsically and necessarily have, or would be reasonably expected to have the water permeability as claimed in instant invention, i.e. greater than about 20 g/hr.m2, or greater than 50, 100, 500 g/hr.m2, as well, and would intrinsically and necessarily allow for, at least partial,  flow of water vapor out of user’s ears as well, especially since said cross-linked polyacrylic acids are specifically cited in instant specification as the agents responsible for allowing water vapor to flow out and dissipate from inside the ears ([0024], [0026] of instant specification). Further, as evidenced by Wang et al, the materials based on the cross-linked polyacrylic acids comprise not only absorbent properties, but high water permeability as well (Abstract, col. 4, lines 11-19, col. 7, lines 1-38 of Wang et al); as evidenced by Muraida et al, the  products comprising cross-linked copolymers of starch-acrylic acid or cross-linked polyacrylic acid as the absorbent layer, further show excellent permeability and diffusibility of the absorbed liquid, as well (Abstract, col. 1, lines 9-12; col. 3, lines 18-30 of Muraida et al). Therefore, based on the evidence provided by Wang et al and Muraida et al, it would have been reasonable to expect that the composition of Burdinski et al in view of Urso et al  and  Woller would have excellent permeability and diffusibility of the water/sweat absorbed from inside the ears, such as water permeability of greater than about 20 g/hr.m2, or greater than 50, 100, 500 g/hr.m2, as well and would intrinsically and necessarily allow for, at least partial,  flow of water vapor out of user’s ears as well. Where the claimed and prior In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Further, Burdinski et al in view of Urso et al  teach that the composition is in the form of a foam ([0097], [0112] of Burdinski et al and [0062] of Urso et al ), i.e. having pores, which pores will intrinsically and necessarily increase, or would be reasonably expected to increase the level of water permeability of the composition as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

36. Further, it would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific types and relative amounts of the elastomers, the hydrophilic agents and permeation-promoting constituents used in the composition so to obtain the final composition having a desired level of water permeability, and desired level of water vapor flow out of the ears, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

37. Claim(s) 28, 32-34, 39, 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Burdinski et al (US 2014/0134416) in view of Urso et al (US 2006/0291682), Liu et al (US 9,138,309) and Boutle (US 4,157,424).

38. The discussion with respect to Burdinski et al (US 2014/0134416) in view of Urso et al (US 2006/0291682) set forth in paragraphs 22-29 is incorporated here by reference.

39. Though Burdinski et al in view of Urso do not explicitly recite how the pores in the foam (Abstract, [0038]) are prepared, the limitation of “pores are prepared by mixing 10-40%wt of an inorganic additive or extractable agent” is a product-by-process limitation.
Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

40. Further, though Burdinski et al in view of Urso do not recite the pores being prepared by mixing 10-40%wt of an inorganic additive or extractable agent into the 
1)  Liu et al discloses porous materials prepared by adding porogens soluble in water and in organic solvents, including sodium chloride, water-soluble sugar or waxes like paraffin,  to silicone-based elastomer (col. 6, lines 8-30; col. 26, lines 13-36, as to instant claims 42-46), treating the elastomer-porogen mixture to allow fusing of the porogens to form porogen scaffold and curing the elastomer, and further removing the porogen scaffold, wherein the removal of the porogen scaffold results in a porous material (col. 25, lines 55-60; col. 42, lines 38-45).
2) Boutle discloses porous materials produced by adding microscopical removable water-soluble particular filler, like sodium chloride or sugar (col. 3, lines 1-7, as to instant claims 42-45) to polymeric material (col. 1, lines 52-60), followed by leaching out the microscopical particles of the removable filler to leave the polymer in microporous form, wherein the proportion of the removable filler to the polymer is 0.5 parts per 1 part of the polymer (i.e. 33.3%wt of the removable filler).

41. Since the method for forming porous material by adding removable material such as sodium chloride or sugar, to polymers, including elastomers, followed by removing of said removable material is taught in the prior art, as shown by Liu et al and Boutle, therefore, it would have been obvious to a one of ordinary skill in the art to apply, or obvious to try to apply the methods of Liu et al and Boutle to form the porous/foam material of Burdinski et al in view of Urso as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
42.  Applicant's arguments filed on February 16, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764